UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                             No. 10-7025


JOHN EDWARD COLWELL,

                Petitioner - Appellant,

          v.

WARDEN, BROAD RIVER CORRECTIONAL INSTITUTION,

                Respondent - Appellee.



Appeal from the United States District Court for the District of
South Carolina, at Rock Hill.     Henry M. Herlong, Jr., Senior
District Judge. (0:10-cv-01100-HMH)


Submitted:   November 18, 2010             Decided:   December 1, 2010


Before SHEDD and    AGEE,   Circuit   Judges,   and   HAMILTON,   Senior
Circuit Judge.


Dismissed by unpublished per curiam opinion.


John Edward Colwell, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

                 John    Edward       Colwell          seeks    to     appeal       the      district

court’s       order     accepting          the    recommendation          of     the      magistrate

judge       and    denying       his       Fed.    R.     Civ.       P.    60(b)       motion      for

reconsideration of the district court’s order denying relief on

his    28     U.S.C.         § 2254    (2006)          petition.          The    order        is   not

appealable         unless        a     circuit          justice      or      judge        issues     a

certificate of appealability.                          28 U.S.C. § 2253(c)(1) (2006);

Reid     v.       Angelone,          369    F.3d        363,     369      (4th        Cir.     2004).

A certificate           of     appealability             will     not      issue        absent      “a

substantial showing of the denial of a constitutional right.”

28 U.S.C. § 2253(c)(2) (2006).                         When the district court denies

relief      on    the    merits,       a    prisoner       satisfies         this      standard     by

demonstrating           that     reasonable            jurists       would      find      that     the

district         court’s      assessment          of    the     constitutional            claims    is

debatable         or    wrong.        Slack       v.    McDaniel,         529    U.S.      473,    484

(2000); see Miller-El v. Cockrell, 537 U.S. 322, 336-38 (2003).

When the district court denies relief on procedural grounds, the

prisoner must demonstrate both that the dispositive procedural

ruling is debatable, and that the petition states a debatable

claim of the denial of a constitutional right.                                  Slack, 529 U.S.

at    484-85.           We    have     independently            reviewed        the    record      and

conclude         that    Colwell       has       not     made    the      requisite          showing.

Accordingly, we deny a certificate of appealability, deny the

                                                   2
pending motion for a new trial, and dismiss the appeal.              We

dispense   with   oral   argument   because   the   facts   and   legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.



                                                             DISMISSED




                                    3